DETAILED ACTION
Claims 1 and 3-10 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants arguments, the 112 rejection of the Claims is Withdrawn.
Applicant’s argument and discussion of the variable ‘k’ is persuasive. 
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Following Applicants arguments and amendments, the 102 rejection of the claims is Withdrawn. 
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant Argument: Steco fails to teach or suggest the recited dimensions.
Examiner’s Response: Applicant’s argument is moot as a Steco reference is not cited in any rejection, and none of the claim limitations contain dimensions.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for modeling a terahertz branch waveguide directional coupler using a series of mathematical equations.
Step 1: Claims 1 and 3-9 are directed to a method, which is a process, which is a statutory category of invention. Claim 10 is directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1, 3-9 and 10 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 10 are directed to the abstract idea of using a method for modeling a terahertz branch waveguide directional coupler using a series of mathematical equations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “determining with mode matching effects on couple field distribution; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical simplifying, with an odd and even mode analysis, to model the terahertz branch waveguide directional coupler, comprising:” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “performing a structural analysis on the terahertz branch waveguide directional
coupler;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “reducing, with the odd and even mode analysis, a four-port network into a two-port network structure;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “splitting the two-port network structure into several T-type sections, each of T-type sections being equivalent to the two-port network;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “determining, with the mode matching and the odd and even mode analysis in combination, network parameters of the terahertz branch waveguide directional coupler, and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “modeling the terahertz branch waveguide directional coupler based on the determined network parameters of the terahertz branch waveguide directional coupler.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 10 recite the additional elements of “a terahertz branch waveguide directional coupler”, “a four-port network”, “a two-port network structure” however this additional element merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model the branch waveguide directional coupler by using a series of equations and performed mathematical calculations. 
Step 2B: Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “a terahertz branch waveguide directional coupler”, “a four-port network”, “a two-port network structure
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.

Dependent claim 3 is directed to further defining calculations in step 3 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 4 is directed to further defining calculations in step 3 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 5 is directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 6 is directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 7 is directed to further defining the equations used in step 3, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 8 is directed to further defining calculations in step 1 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 9 is directed to further defining calculations in step 2 by obtaining more variables to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” The additional element of “a two-port network circuit” only links the claim to a technological environment or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception.
Accordingly, claims 1, 3-9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. “A Terahertz-band Branch Waveguide Directional Coupler Based on Micro-machining” (hereinafter “Zhou”), in view of Reed et al. “A Method of Analysis of Symmetrical Four-Port Networks” (hereinafter “Reed”).
Regarding claim 1, Zhou teaches A method for modeling a terahertz branch waveguide directional coupler, the method comprising: (Pages 223 and 224 Section A, A mode matching method is used for a terahertz-band branch waveguide directional coupler; Page 223 Section A Second paragraph, an even-odd mode method is used for analysis; Pages 223 and 224 Section A, Page 224 Section B, the simulation of the couple is run and compared to the theoretical model of the system previously calculated)
determining, with mode matching method, effects on coupler field distribution; and (Pages 223 and 224 Section A, A mode matching method is used for a terahertz-band branch waveguide directional coupler; Page 223 Section A Second paragraph, an even-odd mode method is used for analysis)
simplifying, with an odd and even mode analysis, to model the terahertz branch waveguide directional coupler, comprising: (Pages 223 and 224 Section A, A mode matching method is used for a terahertz-band branch waveguide directional coupler; Page 223 Section A Second paragraph, an even-odd mode method is used for analysis; Pages 223 and 224 Section A, Page 224 Section B, the simulation of the couple is run and compared to the theoretical model of the system previously calculated)
performing a structural analysis on the terahertz branch waveguide directional coupler; (Figure 1, Page 223 Left Column last paragraph, Page 223 Section A, The base structure is simulated)
determining, with the mode matching and the odd and even mode analysis in combination, network parameters of the terahertz branch waveguide directional coupler, and modeling the terahertz branch waveguide directional coupler based on the determined network parameters of the terahertz branch waveguide directional coupler. (Pages 223 and 224 Section A, Page 224 Section B, The theoretical parameters of the circuit are calculated and then compared to the simulated values)
Zhou does not explicitly disclose reducing, with the odd and even mode analysis, a four-port network into a two port network structure; splitting the two-port network structure into several T-type sections, each of T-type sections being equivalent to the two-port network.
	Reed teaches reducing, with the odd and even mode analysis, a four-port network into a two port network structure; splitting the two-port network structure into several T-type sections, each of T-type sections being equivalent to the two-port network. (Page 246 Right Column Last paragraph, Figures 2-4, the four port circuit is split into a two port network structure)
	Since defining parameters in a four port system is a key factor in the ability of the system to perform its function as designed, whether it be with four or two port analysis, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Reed, those of ordinary skill have broken up four port systems into two port systems and defined a set of equations to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the two port method and series of equations and incorporate it into the system of Zhou since there are a finite number of identified, predictable potential solutions (i.e. network analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)

Regarding claim 3, the combination of Zhou and Reed teach the limitations of claim 1. Zhou teaches analyzing with the mode matching a structure of each T-type section; obtaining a scattering matrix of each T-type section; and obtaining a cascading matrix of a five-branch waveguide directional coupler by a network cascading matrix; ( Page 224 Left column First and Second paragraphs, A scattering matrix is made by a cascading procedure; Page 223 Section A, the typical structure is the coupler with five branches)
obtaining a reflection coefficient and … in the terahertz branch waveguide directional coupler based on the cascading matrix of the terahertz branch waveguide directional coupler; (Page 224 Left column First and Second paragraphs, A reflection coefficient is found by cascading procedure)
obtaining a scattering matrix of the terahertz branch waveguide directional coupler by the reflection coefficient (Page 224 Left column First and Second paragraphs, a scattering matric is made with the reflection coefficients) 
determining … according to the scattering matrix of the terahertz branch waveguide directional coupler, and modeling of the terahertz branch waveguide directional coupler (Page 
Zhou does not explicitly teach obtaining … and a transmission coefficient in the circuit, determining a coupling degree of the terahertz branch waveguide directional coupler
Reed teaches obtaining … and a transmission coefficient in the circuit, (Page 247 Left Column Transmission coefficient equation, a transmission coefficient for the circuit is calculated)
determining a coupling degree of the terahertz branch waveguide directional coupler (Page 248 Second equation starting with 20 Log, A coupling equation for arm 3 is shown)

Regarding claim 9, the combination of Zhou and Reed teach the limitations of claim 1. Zhou does not explicitly teach simplifying, using network cascading to split the two-port circuit into several T-type sections, an analysis of the determining a coupling degree of the terahertz branch waveguide directional coupler into an analysis of each T-type section.
Reed teaches simplifying, using network cascading to split the two-port circuit into several T-type sections, an analysis of the determining a coupling degree of the terahertz branch waveguide directional coupler into an analysis of each T-type section. (Page 246 Right Column third and fourth paragraphs, Figure 2-4, Matrix Analysis equations, each section is simplified into a single equation)

In regards to claim 10, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: The Asymmetric terahertz branch waveguide directional coupler is shown in figure 3.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Reed, and in further view of Zysman et al. “Coupled Transmission Line Networks in an Inhomogeneous Dielectric Medium” (hereinafter “Zysman”).
Regarding claim 4, the combination of Zhou and Reed teach the limitations of claim 3. Zhou does not explicitly teach obtaining an admittance matrix of each T-type section; converting the admittance matrix of each T-type section into an ABCD matrix; and obtaining the cascading matrix of the five-branch waveguide directional coupler based on the ABCD matrix of each T-type section.
Reed teaches obtaining an admittance matrix of each T-type section; converting the admittance matrix of each T-type section into an ABCD matrix; and (Page 246 Right column last paragraph, Figure 5, Admittance is calculated through ABCD matrices) 
obtaining the cascading matrix of the five-branch waveguide directional coupler based on the ABCD matrix of each T-type section. (Page 246 Right column last paragraph, Figure 5, The analysis of a cascade of two-terminal pair networks may be carried out by use of the ABCD matrix.)
Since defining parameters in a four port system is a key factor in the ability of the system to perform its function as designed, whether it be with four or two port analysis, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Reed, those of ordinary skill have broken up four port systems into two port 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the two port method and series of equations and incorporate it into the system of Zhou since there are a finite number of identified, predictable potential solutions (i.e. network analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)
The combination of Zhou and Reed does not explicitly teach in response to an even mode excitation, each T-type section being equivalent to the two-port network structure of which a port 3 being shorted; in response to an odd mode excitation, each T-type section being equivalent to the two-port network structure of which the port 3 being opened;
Zysman teaches in response to an even mode excitation, each T-type section being equivalent to the two-port network structure of which a port 3 being shorted; in response to an odd mode excitation, each T-type section being equivalent to the two-port network structure of which the port 3 being opened; (Page 753 Section 3 Paragraph 1 and 2, any of the ports are either opened or shorted)
Since defining parameters in transmission line system is a key factor in the ability of the system to perform its function as designed, whether it be with open or shorted ports, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Zysman, those of ordinary skill have opened and shorted ports of the two port 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the open and shorting method and incorporate it into the system of Zhou and Reed since there are a finite number of identified, predictable potential solutions (i.e. transmission line analysis methods) to the recognized need (creating a system to function as intended) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the benefit of simplifying the equations used is known)

Regarding claim 5, the combination of Zhou, Reed and Zysman teach the limitations of claim 4. Zhou does not explicitly teach determining the reflection coefficient and the transmission coefficient based on a relationship between the cascading matrix and a reflection coefficient r and a relationship between the cascading matrix and a transmission coefficient T, in which: 
    PNG
    media_image1.png
    92
    172
    media_image1.png
    Greyscale
 wherein i is any one of odd mode and even mode.
Reed teaches determining the reflection coefficient and the transmission coefficient based on a relationship between the cascading matrix and a reflection coefficient r and a relationship between the cascading matrix and a transmission coefficient T, in which: 
    PNG
    media_image1.png
    92
    172
    media_image1.png
    Greyscale
 wherein i is any one of odd mode and even mode. (Page 247 Equations below Figure 5 Left column, see reflection and transmission equations)

Regarding claim 6, the combination of Zhou, Reed and Zysman teach the limitations of claim 5. Zhou does not explicitly teach determining a value of the scattering matrix of the terahertz branch waveguide directional coupler based on a relationship between a scattering matrix S and the reflection coefficient r and a relationship between the scattering matrix S and the transmission coefficient T, in which: 
    PNG
    media_image2.png
    161
    181
    media_image2.png
    Greyscale
 wherein e being an even mode, and o being an odd mode.
Reed teaches determining a value of the scattering matrix of the terahertz branch waveguide directional coupler based on a relationship between a scattering matrix S and the reflection coefficient r and a relationship between the scattering matrix S and the transmission coefficient T, in which: 
    PNG
    media_image2.png
    161
    181
    media_image2.png
    Greyscale
 wherein e being an even mode, and o being an odd mode. (Page 246 Right Column Second through Sixth paragraphs, Matrix analysis equations, See equations for Matrix Analysis)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Reed, and in further view of Pavithra et al. “Design Of Compact 180 Degree Hybrid Coupler Using T-shape Structure” (hereinafter “Pavithra”)
Regarding claim 8, the combination of Zhou and Reed teach the limitations of claim 1. Zhou does not explicitly teach determining a spacing between a port 1 and a port 4 of the branch waveguide directional coupler, determining that a spacing between two waveguide branches is λ/4; and
Reed teaches determining a spacing between a port 1 and a port 4 of the branch waveguide directional coupler, determining that a spacing between two waveguide branches is λ/4; and (Figure 12, the spacing between all branches is determined)
Since defining parameters in a four port system is a key factor in the ability of the system to perform its function as designed, whether it be with four or two port analysis, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Reed, those of ordinary skill have broken up four port systems into two port systems and defined a set of equations to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the two port method and series of equations and incorporate it into the system of Zhou since there are a finite number of identified, predictable potential solutions (i.e. 
The combination of Zhou and Reed does not explicitly sequentially setting a width of a i-th waveguide branch of the waveguide branches of the terahertz branch waveguide directional coupler to be hi, wherein i = 1,2, ··· , n, wherein n being a number of the waveguide branches of the terahertz branch waveguide directional coupler and n ≥ 3.
Pavithra teaches sequentially setting a width of a i-th waveguide branch of the waveguide branches of the terahertz branch waveguide directional coupler to be hi, wherein i = 1,2, ··· , n, wherein n being a number of the waveguide branches of the terahertz branch waveguide directional coupler and n ≥ 3. (Page 249 Section 4, Figure 1, The width of each branch of the 4 branch system is determined)
Since defining parameters in transmission line system is a key factor in the ability of the system to perform its function as designed, whether it be with defined or determined branch widths, the most common way is to simplify the system to make the calculations easier with less chance for error. As discussed by Pavithra, those of ordinary skill have used a series of width equations for a given impedance to determine the parameters needed for the system to function as intended. This practice is well known in the network design community. 
	Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the width determining method and incorporate it into the system of Zhou and Reed since there are a finite number of identified, predictable potential solutions (i.e. transmission line analysis methods) to the recognized need (creating a system to function as 

Examiner’s Note:  The Examiner notes that prior art has not been applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozdemir "A practical technique for optimum matching of two‐element antenna arrays”: Also teaches even and odd mode analysis of an antenna with a focus on dividing the geometry of the antenna.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                           /BORIS GORNEY/                                                                      Supervisory Patent Examiner, Art Unit 2147